Citation Nr: 0838591	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  07-33 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include as due to radiation exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel



INTRODUCTION

The veteran had active service in the United States Navy from 
November 1945 to October 1947.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  The claims file was subsequently transferred to 
the RO in Waco, Texas.


FINDINGS OF FACT

1.  The veteran died in July 2005.  According to the Death 
Certificate, the cause of his death was acute renal failure, 
due to pyelonephritis.

2.  At the time of his death, the veteran did not have any 
service-connected disabilities.

3.  The veteran was exposed to ionizing radiation while in 
service.  

4.  No competent medical evidence has been submitted or 
identified to demonstrate that the veteran's death was 
related to his military service.


CONCLUSION OF LAW

The cause of the veteran's death was not related to an injury 
or disease incurred in or aggravated by active military 
service, nor is there a basis for a presumption that it was 
so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1310 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.311, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In September 2005, VA sent the claimant a letter informing 
her of the types of evidence needed to substantiate her claim 
and its duty to assist her in substantiating her claim under 
the VCAA.  The letter informed the claimant that VA would 
assist her in obtaining evidence necessary to support her 
claim, such as medical records, employment records, or 
records from other Federal agencies.  She was advised that it 
is her responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to her claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in her 
possession to the RO.  

The Board acknowledges that the content of the September 2005 
letter did not fully comply with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  However, the Board finds that any 
error in notice is non-prejudicial.  Although the claimant 
never received notice in compliance with Dingess, it is clear 
that she was provided with the opportunity to participate in 
the processing of her claim so as to render any defect in 
notice non-prejudicial.  For example, the May 2007 rating 
decision, October 2007 SOC, and December 2007 SSOC explained 
the basis for the RO's action, and the SOC and SSOC provided 
her with additional 60-day periods to submit more evidence.  
Moreover, the benefit being sought is not being granted in 
this case, so the Board will not reach the issue of effective 
date discussed by the Court in Dingess.

In the context of a claim for dependency and indemnity 
compensation (DIC) based upon service connection for the 
cause of a veteran's death, VCAA notice must include: (1) a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate such a claim based on a previously service- 
connected condition; and (3) an explanation of the evidence 
and information required to substantiate the claim based on a 
condition not yet service connected. Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).  While there are particularized 
notice obligations with respect to a claim for DIC, there is 
no preliminary obligation on the part of VA to conduct a pre-
decisional adjudication of the claim prior to providing a 
section 5103(a)-compliant notice. The Board finds that in the 
present case the requirements of the VCAA notice under the 
Hupp decision have been fulfilled, because the veteran did 
not have any service-connected disabilities at the time of 
his death and the claimant has been given an explanation as 
to how to substantiate a DIC claim for a condition not yet 
service connected.

Thus, it appears that all obtainable evidence identified by 
the claimant relative to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

It is the Board's conclusion that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  Moreover, the claimant has not demonstrated any 
error in VCAA notice, and therefore the presumption of 
prejudicial error as to such notice does not arise in this 
case.  See Sanders v. Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the claimant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the claimant.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection for Cause of Death

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303(a) (2008). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.312.  When it is determined that a veteran's death 
was service connected, his surviving spouse is generally 
entitled to dependency and indemnity compensation (DIC).  See 
38 U.S.C.A. § 101.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death. 38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In such a situation, 
however, it would not generally be reasonable to hold that a 
service connected disability accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), 
(4).

In certain cases, service connection can be presumed under 38 
C.F.R. § 3.309(d) where it has been shown that the veteran 
was exposed to radiation.  A "radiation-exposed veteran" is 
defined by 38 C.F.R. § 3.309(d)(3) as a veteran who, while 
serving on active duty or on active duty for training or 
inactive duty training, participated in a radiation-risk 
activity.  "Radiation-risk activity" is defined to mean 
onsite participation in a test involving the atmospheric 
detonation of a nuclear device; the occupation of Hiroshima, 
Japan or Nagasaki, Japan by United States forces during the 
period beginning on August 6, 1945, and ending on July 1, 
1946; or internment as a prisoner of war (or service on 
active duty in Japan immediately following such internment) 
during World War II which resulted in an opportunity for 
exposure to ionizing radiation comparable to that of the 
United States occupational forces in Hiroshima or Nagasaki 
during the period from August 6, 1945, through July 1, 1946.  
38 C.F.R. § 3.309(d)(3)(i),(ii) (2007).

The term "onsite participation" is defined to mean:  (a) 
during the official operation period of an atmospheric 
nuclear test, presence at the test site, or performance of 
official military duties in connection with ships, aircraft 
or other equipment used in direct support of the nuclear 
test; (b) during the six-month period following the official 
operational period of an atmospheric nuclear test, presence 
at the test site or other test staging area to perform 
official military duties in connection with completion of 
projects related to the nuclear test including 
decontamination of equipment used during the nuclear test; 
(c) service as a member of the garrison or maintenance forces 
on Eniwetok during the periods June 21, 1951, through July 1, 
1952, August 7, 1956, through August 7, 1957, or November 1, 
1958, through April 30, 1959; (d) assignment to official 
military duties at naval shipyards involving the 
decontamination of ships that participated in Operation 
CROSSROADS.  38 C.F.R. § 3.309(d)(3)(iv).

For tests conducted by the United States, the term 
"operational period" means, for Operation CROSSROADS, the 
period of July 1, 1946, through August 31, 1946.  38 C.F.R. § 
3.309(d)(3)(v)(B).

Diseases warranting a presumption of service connection under 
38 C.F.R. § 3.309(d) include leukemia (other than chronic 
lymphocytic leukemia), cancer of the thyroid, cancer of the 
breast, cancer of the pharynx, cancer of the esophagus, 
cancer of the stomach, cancer of the small intestine, cancer 
of the pancreas, multiple myeloma, lymphomas (except 
Hodgkin's disease), cancer of the bile ducts, cancer of the 
gall bladder, primary liver cancer (except if cirrhosis or 
hepatitis B is indicated), cancer of the salivary glands, 
cancer of the urinary tract; bronchiolo- alveolar carcinoma; 
cancer of the bone; cancer of the brain; cancer of the colon; 
cancer of the lung; and cancer of the ovary.  38 U.S.C.A. § 
1112(c)(2); 38 C.F.R. § 3.309(d).

Where a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not 
suffer from one the presumptive conditions listed in 38 
C.F.R. § 3.309(d)(2), the veteran may still benefit from the 
special development procedures provided in 38 C.F.R. § 3.311 
if the veteran suffers from a radiogenic disease and claims 
exposure to ionizing radiation in service.

Under 38 C.F.R. § 3.311, "radiogenic disease" means a 
disease that may be induced by ionizing radiation and shall 
include the following:  (i) all forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia; (ii) thyroid 
cancer; (iii) breast cancer; (iv) lung cancer; (v) bone 
cancer; (vi) liver cancer; (vii) skin cancer; 
(viii) esophageal cancer; (ix) stomach cancer; (x) colon 
cancer; (xi) pancreatic cancer; (xii) kidney cancer; (xiii) 
urinary bladder cancer; (xiv) salivary gland cancer; (xv) 
multiple myeloma; (xvi) posterior subcapsular cataracts; 
(xvii) non-malignant thyroid nodular disease; (xviii) ovarian 
cancer; (xix) parathyroid adenoma; (xx) tumors of the brain 
and central nervous system; (xxi) cancer of the rectum; 
(xxii) lymphomas other than Hodgkin's disease; (xxiii) 
prostate cancer; and (xxiv) any other cancer.  38 C.F.R. § 
3.311(b)(2).  Section 3.311(b)(5) requires that colon cancer 
become manifest five years or more after exposure.  38 C.F.R. 
§ 3.311(b)(5).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

In the present case, the appellant asserts that radiation 
exposure led to her husband's death.  The veteran died on 
July [redacted], 2005, and his Death Certificate lists the cause of 
death as renal failure due to pyelonephritis, which is an 
inflammation of the kidney and renal pelvis because of 
bacterial infection.  See Dorland's Illustrated Medical 
Dictionary 1582 (31st ed. 2007).  

Thus, the question before the Board is whether the veteran's 
kidney disorder was related to his military service.  The 
Board has first considered whether service connection can be 
granted presumptively under 38 C.F.R. § 3.309(a).  
Specifically, under 38 C.F.R. § 3.309(a), cardiovascular-
renal disease is regarded as a chronic disease.  However, in 
order for the presumption to operate, such disease must 
become manifest to a degree of 10 percent or more within one 
year after the date of separation from service.  See 
38 C.F.R. § 3.307(a)(3).  Because the evidence of record 
fails to establish any clinical manifestations of a heart 
disability within the applicable time period, the criteria 
for presumptive service connection on the basis of a chronic 
disease have not been satisfied.  

The Board will now consider whether a grant of presumptive 
service connection is warranted under 38 C.F.R. § 3.309(d), 
for radiation exposure.

The veteran's military personnel records confirm that he was 
exposed to ionizing radiation.  Specifically, the records 
show that he served aboard the USS Flusser (DD-368), which 
served with Joint Task Force ONE in Operation CROSSROADS.  
This fleet participated in a nuclear weapons test which 
included the detonation of shots "Able" and "Baker" at 
Bikini Atoll.  

Based on the foregoing, it is determined that the veteran 
participated in a radiation-risk activity.  However, this 
finding only enables an allowance of presumptive service 
connection for the diseases listed at 38 C.F.R. § 
3.309(d)(2).  The veteran in this case had a kidney 
infection, which is not one of the diseases specified in 
section 3.309(d)(2), for diseases specific to radiation-
exposed veterans.  Thus, a grant of presumptive service 
connection based on radiation exposure is not permissible 
here.

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection, on a non-presumptive basis.  In doing so, 
the Board notes that, because the veteran's claim is based on 
exposure to ionizing radiation, the provisions of 38 C.F.R. § 
3.311, discussed above, are potentially applicable. 

However, the veteran's claimed kidney disease is not among 
the diseases characterized as "radiogenic" under 38 C.F.R. 
§ 3.311(b)(2)(i).  Only kidney cancer is contemplated by the 
regulation, whereas the veteran in this case had a non-
cancerous infection.  Therefore, the special development 
procedures outlined under 38 C.F.R. § 3.311 do not apply in 
the present case.  Thus, only direct service connection under 
38 C.F.R. § 3.303 remains for consideration.

A review of the veteran's service treatment records (STRs) 
reveals no indication of a kidney problem or infection during 
service.  Indeed, the urinalysis tests taken at both entry 
and separation examinations in November 1945 and October 
1947, respectively, were negative, and no clinical 
abnormality was reported.  

Following service, there are no medical records in the claims 
file indicating treatment for, or a diagnosis of, a kidney 
disorder.  In April 2005, the veteran had an abdominal CT 
following pain which revealed a few tiny cysts on both 
kidneys but no other abnormality or hydronephrosis.  Then, a 
urine culture taken at the Paris Regional Medical Center in 
June 2005 showed no growth.  However, in all of the medical 
records contained in the claims file, there are no complaints 
of kidney problems, nor are there any diagnoses of urinary 
tract infections or other infections that can lead to renal 
failure.  Thus, it appears that the veteran's kidney disorder 
did not manifest itself for nearly 60 years after his 
separation from service.  In this regard, the Board notes 
that evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In addition, there are no medical opinions relating the 
veteran's renal failure, which was the cause of his death, to 
his military service in general, or to his exposure to 
radiation in service.

In summary, the weight of the competent evidence does not 
demonstrate any connection between the veteran's cause of 
death and active service.  Continuous manifestation of kidney 
abnormality between his service separation and the diagnosis 
of the disability which caused the veteran's death has not 
been established.  The Board acknowledges that the veteran 
was competent to give evidence about what he experienced; for 
example, he was competent to discuss his abdominal pain and 
other experienced symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  Furthermore, lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).

In the present case, the appellant asserts that the veteran's 
kidney failure was related to exposure to radiation while in 
active military service, and that the veteran had symptoms of 
kidney problems for many years.  However, there is no 
indication in the evidentiary record that observable 
symptomatology manifesting a kidney disability was ever 
complained of by the veteran.  Even if the appellant's 
statements can be construed as alleging continuity of 
symptoms since active service, the absence of documented 
complaints of kidney problems or any diagnosis concerning the 
kidney is more probative than her current recollection as to 
the symptoms experienced by the veteran in the distant past.  
See Curry v. Brown, 7 Vet. App. 59 (1994).  Therefore, 
continuity has not here been established, either through the 
competent medical evidence or through the veteran's and 
claimant's statements.   

The Board recognizes the sincerity of the claimant's belief 
that the veteran's death was caused by exposure to radiation 
in service.  However, the resolution of issues which involve 
medical knowledge, such as the diagnosis of a disability and 
the determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the veteran's and claimant's lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, supra.  However, in this case, the STRs show no 
indication of kidney problems.  Furthermore, there is no 
diagnosis of a kidney infection or other problem in the 
medical records following service, other than the veteran's 
death certificate.  Finally, there are no medical opinions 
that the veteran's cause of death was ultimately related to 
his service in the military, via radiation exposure or 
otherwise.  

Thus, although the Board is sympathetic to the appellant's 
loss of her husband, there is a lack of competent medical 
evidence to warrant a favorable decision.  The preponderance 
of the evidence is against the claim, and there is no 
reasonable doubt to resolve in the veteran's favor.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
supra.


ORDER

Service connection for the cause of the veteran's death is 
denied.



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


